Order of the County Court of Westchester county affirming judgment of the Justice’s Court of the town of Searsdale modified so as to provide that the judgment of the Justice’s Court be modified by .striking therefrom the provision for costs and for judgment for defendant on his counterclaim for ten dollars in the event of an appeal; and as so modified the order of the County Court is unanimously affirmed, without costs. There was no authority to render a conditional judgment. We construe the judgment as one in favor of defendant on plaintiff’s claim, and in favor of plaintiff on defendant’s counterclaim, without costs to either party. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ.